Carlisle, Judge.
An approved brief of the evidence is essential to a valid motion for a new trial, and where, as in this case, the record shows that the trial judge overruled the motion for a new trial on the general grounds on August 4, 1960, and that no valid brief of the evidence was approved by him until August 31, 1960, the judgment overruling the motion was proper and must be .affirmed. Since the trial judge did not have before him, at the time he entered the judgment, the brief of the evidence, the only legal judgment he could have rendered in the case was one of dismissal of the motion, but his judgment overruling it reaches the same result and, therefore, that judgment will not be disturbed. See Rich v. State, 74 Ga. 811; Gulick v. Mulcahy, 95 Ga. App. 158 (97 S. E. 2d 362); Scales v. Neal, 96 Ga. App. 168 (99 S. E. 2d 498). Cf. General Finance &c. Corp. v. Davis, 97 Ga. App. 391 (103 S. E. 2d 149).

Judgment affirmed.


Townsend, P. J., Frankum and Jordan, JJ., concur.